             Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 1 of 8




 1   Nathan Brown (SBN: 033482)
 2   Nathan.Brown@BrownPatentLaw.com
     Brown Patent Law
 3   1500 N 7 Way Suite 203
              th



 4   Scottsdale, AZ 85260
     Telephone: (602) 529-3474
 5
     ROBERT AHDOOT*
 6   rahdoot@ahdootwolfson.com
     BRADLEY K. KING*
 7   bking@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 8   10728 LINDBROOK DRIVE
     LOS ANGELES, CALIFORNIA 90024
 9   Telephone: (310) 474-9111
10   AVI R. KAUFMAN*
     kaufman@kaufmanpa.com
11   KAUFMAN, P.A.
12   400 NW 26th Street
     Miami, FL 33127
13   Telephone: (305) 469-5881
14   Attorneys for Plaintiff and the Putative Class
15
16                         UNITED STATES DISTRICT COURT
17
                                DISTRICT OF ARIZONA
18
19   Lisa Pierucci, individually and on
     behalf of all others similarly
20   situated,                                    CLASS ACTION COMPLAINT
21
                   Plaintiff,                         JURY TRIAL DEMAND
22
23   v.
24   Dominion Enterprises, Inc., a
25   Virginia corporation,
26
                   Defendant.
27
28
                                              1
                                 CLASS ACTION COMPLAINT
                 Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 2 of 8




 1          Plaintiff Pierucci (“Plaintiff” or “Pierucci”) brings this Class Action
 2   Complaint and Demand for Jury Trial against Defendant Dominion Enterprises, Inc.
 3   d/b/a Homes.com (“Homes.com” or “Defendant”) to stop Homes.com from
 4   violating the Telephone Consumer Protection Act by sending unsolicited autodialed
 5   text messages to consumers, and to otherwise obtain injunctive and monetary relief
 6   for all persons injured by Homes.com’s conduct. Plaintiff, for this Complaint, allege
 7   as follows upon personal knowledge as to herself and her own acts and experiences,
 8   and, as to all other matters, upon information and belief, including investigation
 9   conducted by her attorneys.
10                                          PARTIES
11          1.      Plaintiff Pierucci is a Lake Havasu City, Arizona resident.
12          2.      Defendant Homes.com is a Virginia corporation headquartered in
13   Virginia. Defendant conducts business throughout Arizona and the United States.
14                              JURISDICTION AND VENUE
15          3.      This Court has federal question subject matter jurisdiction over this
16   action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
17   Protection Act, 47 U.S.C. § 227 (“TCPA”).
18          4.      This Court has personal jurisdiction over Defendant and venue is proper
19   in this District under 28 U.S.C. § 1391(b) because Defendant directed its TCPA
20   violative text message to Plaintiff in this District.
21                             PLAINTIFF’S ALLEGATIONS
22          5.      Homes.com is a real estate website that among other things generates
23   leads for listings for real estate agents.
24          6.      Homes.com markets its leads for listings to real estate agents using
25   unsolicited, autodialed text messages.
26
27
28
                                                  2
                                   CLASS ACTION COMPLAINT
                  Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 3 of 8




 1           7.      For example, on February 27, 2020 at 2:48 pm, Plaintiff received an
 2   unsolicited, text message to her cell phone number from Homes.com using phone
 3   number 757-600-0580:
 4
 5
 6
 7

 8
 9
10
11
12           8.      Plaintiff has never provided her consent to Homes.com to send her text
13   messages using an automatic telephone dialing system or to otherwise contact her.
14           9.      Homes.com’s unsolicited text was a nuisance that aggravated Plaintiff,
15   wasted her time, invaded her privacy, diminished the value of the cellular services
16   she paid for, caused her to temporarily lose the use and enjoyment of her phone, and
17   caused wear and tear to her phone’s data, memory, software, hardware, and battery
18   components.
19           10.     In sending the unsolicited text message at issue, Homes.com, or a third
20   party acting on its behalf, utilized an automatic telephone dialing system; hardware
21   and/or software with the capacity to store or produce cellular telephone number to
22   be called, using a random or sequential number generator, or to dial telephone
23   numbers from preloaded lists. This is evident from the circumstances surrounding
24   the text message, including the text message’s commercial and generic content, that
25   the text message was unsolicited, and that the text message was sent from a landline
26   phone number.1
27
     1
28       https://urget.org/lookups/757-600?page=34
                                                 3
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 4 of 8




 1         11.    On information and belief, Homes.com, or a third-party acting on its
 2   behalf, sent substantively identical unsolicited text messages en masse to the cellular
 3   telephone numbers of thousands of consumers. This is evident from the text
 4   message’s commercial and generic content, that the text message was unsolicited,
 5   and that it was sent using an automatic telephone dialing system.
 6         12.    To the extent the text message was sent on Homes.com’s behalf to
 7   consumers, Homes.com provided the third-party access to its records, authorized
 8   use of its trade name, otherwise controlled the content of the messages, and knew
 9   of, but failed to stop, the sending of the text message in violation of the TCPA.
10         13.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of
11   Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly
12   situated and seeks certification of the following Class:
13
           ATDS Class: All persons who, on or after four years prior to the filing
14         of the initial complaint in this action through the date of class
15
           certification, (1) were sent a text message to their cellular telephone
           number by or on behalf of Homes.com, (2) using a dialing system
16         substantially similar dialing system as used to text message Plaintiff,
17
           (3) for a substantially similar reason as Homes.com texted Plaintiff.

18
           14.    The following individuals are excluded from the Class: (1) any Judge
19
     or Magistrate presiding over this action and members of their families; (2)
20
     Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
21
     which Defendant or its parents have a controlling interest and their current or former
22
     employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who properly
23
     execute and file a timely request for exclusion from the Classes; (5) the legal
24
     representatives, successors or assigns of any such excluded persons; and (6) persons
25
     whose claims against Defendant have been fully and finally adjudicated and/or
26
     released. Plaintiff anticipates the need to amend the class definitions following
27
     appropriate discovery.
28
                                               4
                                  CLASS ACTION COMPLAINT
             Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 5 of 8




 1         15.    Numerosity: The exact size of the Class is unknown and unavailable
 2   to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
 3   information and belief, Defendant sent unsolicited text messages to thousands of
 4   individuals who fall into the Class definition. Class membership can be easily
 5   determined from Defendant’s records.
 6         16.    Typicality: Plaintiff’s claims are typical of the claims of the other
 7   members of the Class. Plaintiff is a member of the Class, and if Defendant violated
 8   the TCPA with respect to Plaintiff, then it violated the TCPA with respect to the
 9   other members of the Class. Plaintiff and the Class sustained the same damages as
10   a result of Defendant’s uniform wrongful conduct.
11         17.    Commonality and Predominance: There are many questions of law
12   and fact common to the claims of Plaintiff and the Class, and those questions
13   predominate over any questions that may affect individual members of the Class.
14   Common questions for the Class include, but are not necessarily limited to the
15   following:
16
                  a)    How Defendant gathered, compiled, or obtained the telephone
17                      numbers of Plaintiff and the Class;
18
                  b)    Whether the text messages were sent using an automatic
19                      telephone dialing system;
20
                  c)    Whether Defendant sent some or all of the text messages without
21                      the  consent    of    Plaintiff    and      the   Class;    and
22
                  d)    Whether Defendant’s conduct was willful and knowing such that
23                      Plaintiff and the Class are entitled to treble damages.
24
           18.    Adequate Representation: Plaintiff will fairly and adequately
25
     represent and protect the interests of the Class and has retained counsel competent
26
     and experienced in complex class actions. Plaintiff has no interest antagonistic to
27
     those of the Class, and Defendant has no defenses unique to Plaintiff.
28
                                               5
                                  CLASS ACTION COMPLAINT
               Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 6 of 8




 1            19.   Policies Generally Applicable to the Class: This class action is
 2   appropriate for certification because Defendant has acted or refused to act on
 3   grounds generally applicable to the Class as a whole, thereby requiring the Court’s
 4   imposition of uniform relief to ensure compatible standards of conduct toward the
 5   members of the Class, and making final injunctive relief appropriate with respect to
 6   the Class as a whole. Defendant’s practices challenged herein apply to and affect
 7   the members of the Class uniformly, and Plaintiff’s challenge of those practices
 8   hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or
 9   law applicable only to Plaintiff.
10            20.   Superiority: This case is also appropriate for class certification
11   because class proceedings are superior to all other available methods for the fair and
12   efficient adjudication of this controversy given that joinder of all parties is
13   impracticable. The damages suffered by the individual members of the Class will
14   likely be relatively small, especially given the burden and expense of individual
15   prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it
16   would be virtually impossible for the individual members of the Class to obtain
17   effective relief from Defendant’s misconduct. Even if members of the Class could
18   sustain such individual litigation, it would still not be preferable to a class action,
19   because individual litigation would increase the delay and expense to all parties due
20   to the complex legal and factual controversies presented in this case. By contrast, a
21   class action presents far fewer management difficulties and provides the benefits of
22   single adjudication, economy of scale, and comprehensive supervision by a single
23   court.
                               FIRST CAUSE OF ACTION
24
                                Violation of 47 U.S.C. § 227
25                       (On Behalf of Plaintiff and the ATDS Class)
26
              21.   Plaintiff repeats and realleges the allegations of paragraphs 1 through
27
     20 of this complaint and incorporates them by reference.
28
                                                6
                                   CLASS ACTION COMPLAINT
              Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 7 of 8




 1           22.   Defendant and/or its agents transmitted text messages to cellular
 2   telephone numbers belonging to Plaintiff and the other members of the ATDS Class
 3   using an automatic telephone dialing system.
 4           23.   These solicitation text messages were sent without the consent of
 5   Plaintiff and the other members of the ATDS Class.
 6           24.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as
 7   a result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS
 8   Class are entitled to a minimum of $500 and a maximum $1,500 in damages for
 9   each violation.
10                                  PRAYER FOR RELIEF
11           WHEREFORE, Plaintiff Pierucci, individually and on behalf of the Class,
12   prays for the following relief:
13      a)     An order certifying this case as a class action on behalf of the Class as
14   defined above, and appointing Plaintiff as the representative of the Class and her
15   counsel as Class Counsel;
16      b)     An award of actual and/or statutory damages and costs;
17      c)     An order declaring that Defendant’s actions, as set out above, violate the
18   TCPA;
19      d)     An injunction requiring Defendant to cease all unsolicited text messaging
20   activity, and to otherwise protect the interests of the Class; and
21      e)     Such further and other relief as the Court deems necessary.
22                                 JURY TRIAL DEMAND
23             Plaintiff requests a jury trial.
                                                  Respectfully Submitted,
24
25                                                LISA PIERUCCI, individually and on
26
                                                  behalf of those similarly situated individuals

27   Dated: March 4, 2020                         /s/ Nathan Brown
                                                  Nathan Brown
28
                                                    7
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-08048-DWL Document 1 Filed 03/04/20 Page 8 of 8




                                Local Counsel for Plaintiff and the putative
 1
                                class
 2                              Telephone: (602) 529-3474
 3
                                Nathan.Brown@BrownPatentLaw.com

 4                              Avi R. Kaufman*
                                kaufman@kaufmanpa.com
 5                              KAUFMAN P.A.
 6                              400 NW 26th Street
                                Miami, FL 33127
 7
                                Telephone: (305) 469-5881
 8
                                Robert Ahdoot*
 9
                                rahdoot@ahdootwolfson.com
10                              Bradley K. King*
                                bking@ahdootwolfson.com
11
                                AHDOOT & WOLFSON, PC
12                              10728 Lindbrook Drive
                                Los Angeles, CA 90024
13
                                Telephone: (310) 474-9111
14
                                Attorneys for Plaintiff and the putative Class
15
                                * Pro Hac Vice Motion forthcoming
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  8
                      CLASS ACTION COMPLAINT
